OPINION
BUSSEY, Judge:
The appellant, Walter Lee Kimberlin, was convicted of the crimes of Speeding and Driving Under Suspension in the District Court of Tulsa County in Case Nos. TR-84-13240 and TR-84-13241 and was fined four hundred dollars ($400), and he appeals.
This Court is unaware of what transpired at appellant’s trial due to the fact that appellant failed to make trial transcripts a part of the record in this case as required by 22 O.S.1981, ch. 18, App., Rule 3.2. Apparently, however, appellant was convicted of exceeding the fifty-five (55) mile per hour speed limit, and operating a motor vehicle while his license was suspended.
Appellant raises seven assignments of error on appeal; however, we observe that he does not deny the charges brought against him and offers no legitimate defense. He simply raises patently frivolous constitutional issues which are not supported by relevant argument or authority; therefore, we will not consider these alleged contentions. Sisson v. State, 714 P.2d 1043 (Okl.Cr.1986).
Accordingly, the judgment and sentence is AFFIRMED.
BRETT, P.J., and PARKS, J., concur.